DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 and 8 – 12
Cancelled: Claims 3  
Added: Claims 13 – 18 
Therefore Claims 1 – 2 and 4 – 18 are now pending.

Response to Arguments
Applicant’s arguments, filed 04/23/2021, with respect to claims 1 – 2 and 4 – 18 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter in each of the independent claims, therefore the application is now in condition for an allowance.

Allowable Subject Matter
Claims 1 – 2 and 4 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claim as follows: 
Claim 1: “wherein the computer graphics include a compression range indicator being a first CG image indicating a first range in a bird's-eye view form, an equal magnification range indicator being a second CG image indicating a second range in the bird's-eye view form, and a host vehicle indicator being a third CG image indicating a host vehicle reflected in the display image, the first range and the second range in a range included in the display image in different aspects, the first range being displayed in a compressed state and the second range being displayed without being compressed, and wherein when an operation to change a ratio between the first range of the compression range indicator being displayed in a compressed state and the second range of the equal magnification range indicator without being compressed by adjusting the first range of the {P57391 04761901.DOCX12Attorney Docket No. P57391Application No.16/351,204 compression range indicator and the second range of the equal magnification range indicator on the computer graphics which is displayed in the bird's eye view form is input, a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation.”

Claim 8: “ wherein the computer graphics include a compression range indicator being a first CG image indicating the first range in a bird's-eye view form, an equal magnification range indicator being a second CG image indicating the second range in the bird's-eye view form, and a host vehicle indicator being a third CG image indicating a host vehicle reflected in the display image, and wherein when an operation to change a ratio between the first range of the compression range indicator being displayed in a compressed state and the second range of the equal magnification range indicator without being compressed by adjusting the first range of the compression range indicator and the second range of the equal magnification range indicator on the computer graphics which is displayed in the bird's eye view form is input, a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation.”

Claim 9: “wherein the computer graphics include a compression range indicator being a first CG image indicating a first range in a bird's-eye view form, an equal magnification range indicator being a second CG image indicating a second range in the bird's-eye view form, and a host vehicle indicator being a third CG image indicating a host vehicle reflected in the display image, the first range and  the second range in a range included in the display image in different aspects, the first range being displayed in a compressed state and the second range being displayed without being compressed, and wherein when an operation to change a ratio between the first range of the compression range indicator being displayed in a compressed state and the second range of the equal magnification range indicator without being compressed by adjusting the first range of the compression range indicator and the second range of the equal magnification range indicator on the computer graphics which is displayed in the bird's eye view form is input, a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation.”

Claim 10: “wherein the computer graphics include a compression range indicator being a first CG image indicating the first range in a bird's-eye view form, an equal magnification range indicator being a second CG image indicating the second range in the bird's-eye view form, and a host vehicle indicator being a third CG image indicating a host vehicle reflected in the display image, and wherein when an operation to change a ratio between the first range of the compression range indicator being displayed in a compressed state and the second range of the equal magnification range indicator without being compressed by adjusting the first range of the compression range indicator and the second range of the equal magnification range indicator on the computer graphics which is displayed in the bird's eye view form is input, a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation.”Claim 11: “wherein the computer graphics include a compression range indicator being a first CG image indicating a first range in a bird's-eye view form, an equal magnification range indicator being a second CG image indicating a second range in the bird's-eye view form, and a host vehicle indicator being a third CG image indicating a host vehicle reflected in the display image, the first range and the second range in a range included in the display image in different aspects, the first range being displayed in a compressed state and the second range being displayed without being compressed, and wherein when an operation to change a ratio between the first range of the compression range indicator being displayed in a compressed state and the second range of the equal magnification range indicator without being compressed by adjusting the first range of the compression range indicator and the second range of the equal magnification range indicator on the computer graphics which is displayed in the bird's eye view form is input, a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation.”Claim 12: “wherein the computer graphics include a compression range indicator being a first CG image indicating the first range in a bird's-eye view form, an equal magnification range indicator being a second CG image indicating the second range in the bird's-eye view form, and a host vehicle indicator being a third CG image indicating a host vehicle reflected in the display image, and wherein when an operation to change a ratio between the first range of the compression range indicator being displayed in a compressed state and the second range of the equal magnification range indicator without being compressed by adjusting the first range of the compression range indicator and the second range of the equal magnification range indicator on the computer graphics which is displayed in the bird's eye view form is input, a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625